Citation Nr: 9910435	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for sarcoidosis.

Entitlement to service connection for chronic headaches.

Entitlement to permanency of a total rating.

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran had active service from June 1980 to February 
1987.

This appeal arises from a November 1996 rating decision which 
continued the 100 percent disability evaluation for the 
veteran's Reiter's syndrome and denied the permanency of the 
total rating and basic eligibility to educational benefits 
for dependents under 38 U.S.C. Chapter 35.  This appeal also 
arises from a January 1997 rating decision which denied 
service connection for sarcoidosis and cluster headaches.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The claims of entitlement to service connection for 
sarcoidosis and chronic headaches are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

3.  The veteran, who was born in May 1961, has been evaluated 
100 percent disabled for Reiter's syndrome since December 
1993.

4.  It is reasonably certain that the veteran's total 
impairment due to the service-connected Reiter's syndrome 
will continue throughout his lifetime.

5.  The veteran has a total disability permanent in nature 
resulting from a service-connected disability.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
sarcoidosis and chronic headaches are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The criteria for a determination of permanency of a total 
rating have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.340(b) (1998).

3.  The criteria for basic eligibility for educational 
benefits for dependents under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. § 3501 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in August 
1979 for entry into service the veteran's lungs were normal.  
The summary of defects included no references to sarcoidosis 
or chronic headaches.  In July 1980 the veteran's complaints 
were noted to include headaches, a sore throat and productive 
cough; an assessment of an upper respiratory infection was 
made.  In April 1981 the veteran's complaints included mild 
headaches, tiredness and weakness; the impression was a 
possible viral problem.

In May 1981 the veteran was admitted with a two month history 
of polyarthritis and polyarthralgias.  Later the same month 
he was transferred with a diagnosis of polyarthritis of 
undetermined etiology (presumed "incomplete" Reiter's 
syndrome).  In December 1981 he complained of a cough with 
sputum, chest pain and a sore throat; the assessment was an 
upper respiratory infection.  In April 1982 the veteran's 
complaints included a cough productive of green-yellow 
phlegm; an assessment of viral upper respiratory infection 
and bronchitis was made.

In November 1982 he was again treated for an upper 
respiratory infection and for viral syndrome.  On examination 
of the veteran in December 1992 his lungs were normal.  On a 
chest X-ray examination no abnormalities were noted.  The 
summary of defects included no references to sarcoidosis or 
headaches.  At the time of a November 1986 Medical Board 
examination the veteran indicated that he had not had 
frequent or severe headaches.  The summary of defects 
included no references to sarcoidosis or headaches.  The 
service medical records included no references to sarcoidosis 
or chronic headaches by way of complaints, findings, 
treatment or diagnosis.

VA hospital records show that the veteran underwent surgery 
in April 1987 and that diagnoses included Reiter's syndrome, 
left knee.  A VA outpatient treatment record reflects that 
the veteran was seen for problems relating to Reiter's 
syndrome in June 1987.  The impression following a June 1987 
VA rheumatology examination was chronic metatarsalgia with 
hammer toes of the left second and third and right second and 
third toes.  Following a July 1989 VA examination, it was 
stated that the veteran obviously suffered from problems 
related to Reiter's syndrome and that he apparently was under 
good control.  It was noted that, regarding his feet, he may 
at some point benefit from surgical treatment.

In July 1990 the veteran was treated surgically for a sublux 
infused left third metatarsal phalangeal joint.  .25 
centimeters of the third metatarsal head and .5 centimeters 
of the proximal phalanx were removed.  An implant was not 
placed.  VA outpatient treatment records show that the 
veteran continued to receive treatment for active Reiter's 
syndrome during 1991 and 1992.  In September 1991 increased 
photophobia over the past two months was noted.

At the time of a March 1992 VA examination, the veteran was 
noted to have had problems with joint pain in multiple 
joints.  His subjective complaints were acute and chronic 
fatigue, shortness of breath, joint pain, episodes of weight 
loss, and eye pain.  The examiner indicated that, 
diagnostically, the veteran did have chronic anemia that 
tended to worsen when his disease flared.  It was reported 
that X-ray examinations showed that there were erosive 
changes present in the second and fifth metacarpal heads of 
the left hand and that the metacarpal head of the first 
finger was also deformed.  There were erosive changes noted 
in the metatarsals of both feet.  It was indicated that a 
bone survey was consistent with a clinical history of 
Reiter's syndrome, somewhat progressive since 1987.  The 
impression was that the veteran had progressive Reiter's 
disease that had been somewhat resistant to drug treatment at 
the present time.

VA outpatient treatment records reflect that in December 1992 
the veteran reported that he had recently lost his job due to 
Reiter's condition, back and feet pain.  On examination, 
there was decreased range of motion of the cervical spine, 
hands and fingers.  There was greatly limited forward flexion 
of the back and curvature of the thoracic spine to the right.  
There was early hammertoes of the feet, right greater than 
left.  The assessment was Reiter's, active.  It was the VA 
physician's opinion that the veteran was unable to work eight 
hours a day, five days a week at any job.  It was noted that 
the veteran needed at least thirty to sixty minutes in bed 
rest five times a day.

A VA general medical examination was conducted in March 1994.  
The impression following X-ray examination of the veteran's 
chest was right hilar fullness, mass and/or adenopathy can 
not be excluded.  The diagnoses following physical 
examination of the veteran included recurrent attacks of 
conjunctivitis and urethritis due to Reiter's syndrome; and 
right hilar fullness.  The diagnoses following a March 1994 
spine examination were active Reiter's with probably 
progressive deterioration of the joints; and periodic iritis 
with progressive visual disturbance of the right eye.

In an April 1994 rating decision, the disability evaluation 
for the veteran's Reiter's syndrome, active, was increased 
from 60 percent disabling to 100 percent disabling, effective 
in December 1993.

At the time of an October 1996 bone examination, it was noted 
that the veteran continued to complain of feelings of sand in 
his eyes all the time as well as photophobia.  He complained 
of bilateral wrist and shoulder pain as well as foot pain 
from hammertoes which may be associated with Reiter's.  He 
also complained of back pain and stated that it was stiff all 
the time.  He also had a history of sarcoidosis that was 
diagnosed one and one-half years previously by bronchoscopy.  
X-ray examination of the chest showed lymphadenopathy.

The diagnosis following physical examination and X-ray 
examination of the left shoulder, right wrist and cervical, 
thoracic and lumbar spines, was Reiter's syndrome.  The 
examiner noted that the veteran's x-rays were generally 
negative which indicated that he likely had early arthritis 
in the aforementioned areas.

The veteran was seen at the VA Rehabilitative Medicine Clinic 
in December 1996.  It was indicated that the veteran had been 
referred with a diagnosis of Reiter's syndrome and that he 
also had diagnoses of sarcoidosis and migraine headaches 
(cluster).  Following examination, the assessment was 
Reiter's syndrome with significant involvement of the feet, 
left shoulder, and spine, functionally.  It was noted that 
the veteran was showing secondary problems with posture, 
weakness and poor pain control.

The VA physician, who had been treating the veteran since 
1991 and was of the opinion, in December 1992, that the 
veteran was unable to work eight hours a day, five days a 
week at any job, indicated in April 1997 that the veteran had 
chronic active Reiter's disease and chronic active 
sarcoidosis.  The physician, after stating that the veteran 
was unable to work eight hours a day, five days a week, 
indicated that the veteran's condition was permanent.

At the time of a June 1997 VA neurologic examination, the 
veteran related that he had developed migraine headaches in 
1990.  He stated that the headache was usually accompanied by 
nausea, blurring of vision and photophobia.  He described the 
headache as a throbbing headache located over both temporal 
areas and the back of the head.  He associated these 
headaches with stress and tension.  He reported that the 
headaches usually responded to Tylenol.  No abnormalities 
were noted on neurologic examination.

The examiner observed that the veteran's history was 
compatible with migraine headaches and that the current 
frequency of attacks and associated symptoms made cluster 
headaches less likely.  The diagnosis was recurrent migraine 
attacks.  The examiner noted that the condition was 
precipitated by increased psychological stress and the 
examiner observed that the condition was not directly related 
to the history of Reiter's syndrome or sarcoidosis.

At the time of a June 1997 VA trachea and bronchi 
examination, the veteran related that a diagnosis of 
sarcoidosis was made in 1992 following a bronchoscopy.  He 
currently complained of pain in the lower back, and both 
shoulders, wrists, knees and ankles.  He indicated that he 
was aware of a chronic cough with white sputum production.  
It was noted that a physical examination and chest X-ray exam 
did not reveal any evidence of active infectious process.  It 
was reported that the chest X-ray did reveal multiple small 
nodular densities in the midright lung with no evidence of 
definite hilar or mediastinal lymphadenopathy.  It was stated 
that the radiographic findings were consistent with the 
clinical diagnosis of sarcoidosis.

The diagnoses were history of sarcoidosis; and Reiter's 
syndrome.  The examiner noted that the veteran's current 
joint complaints were at least as likely as not related to 
the veteran's history of Reiter's syndrome as it was related 
to his current diagnosis of sarcoidosis.  The examiner 
observed that there was no direct relationship between 
Reiter's syndrome and sarcoidosis and that it was possible 
that the veteran's initial joint complaints could have been a 
precursor to sarcoidosis.

The VA physician who, in April 1997 concluded that the 
veteran condition was permanent, in an August 1997 statement, 
related that the veteran had active Reiter's and active 
sarcoidosis.  It was noted that the veteran had multiple 
joints with decreased range of motion and that he could not 
lift objects weighing greater than ten pounds, could not hold 
his arms above his head for more than thirty seconds and 
could not bend without significant pain.

The physician indicated that the veteran could not stand or 
sit for any period of time over five minutes and could not 
grasp objects greater than four ounces.  It was reported that 
the veteran needed to lie down for thirty minutes twice a day 
during any work period.  The physician concluded by stating 
that all of this was permanent.


Analysis

I.  Service connection

Before the Board may address the merits of the veteran's 
claims for service connection for sarcoidosis and chronic 
headaches, it must, however, first be established that the 
claims are well grounded.  In this regard, a person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If 
the claim is not well grounded there is no duty to assist. 
Struck v. Brown, 9 Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. §3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, the 
Court in Allen v. Brown, 7 Vet. App. 439 (1995), concluded 
that, "when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."

In the instant case, the veteran does not contend nor does 
the evidence suggest that the veteran's sarcoidosis or 
chronic headaches began during service.  Rather, he maintains 
that service connection should be granted for sarcoidosis and 
chronic headaches, specifically contending that these 
disabilities are the direct result of his service-connected 
Reiter's syndrome.  While the veteran is certainly competent 
to describe his immediate symptomatology, "the capability of 
a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286 
(1992).

While the veteran has been treated for a number of medical 
conditions, the service medical records do not show that he 
was treated for sarcoidosis or chronic headaches during 
service and neither of these disabilities was found at the 
time of his separation examination.  Although the veteran has 
indicated that a diagnosis of sarcoidosis was initially made 
in 1992, no competent medical evidence has been submitted 
demonstrating the sarcoidosis is related to service or was 
the result of, or was aggravated by, a service-connected 
disability.

The current record also reflects that the veteran has been 
found to be experiencing chronic headaches which are 
migrainous.  However, no competent medical authority has 
indicated that the veteran's chronic headaches either began 
in or are related to service or are the result of, or have 
been aggravated by, a service-connected disability.

The veteran has submitted no competent medical evidence 
demonstrating that he currently has sarcoidosis or chronic 
headaches which is the result of service or a service-
connected disability.  While the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. at 74; Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Thus, these 
claims may not be considered well grounded.  38 U.S.C.A. 
§ 5107.  Since these claims are not well grounded, they must, 
accordingly, be denied.  Grottveit v. Brown, supra; Edenfield 
v. Brown, 8 Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. 
App. 136 (1994).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service or a service-connected disability, the Board views 
its discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities. Robinette v. Brown, 
supra.

II.  Permanency

The veteran is also seeking entitlement to permanency of a 
total rating.  The Board finds that this claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, we find that this claim is a plausible claim.  We are 
also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Under the provisions of 38 C.F.R. § 3.340(b), permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.

While this veteran is only thirty-seven year old, he has been 
in receipt of a schedular 100 percent rating for his Reiter's 
syndrome since December 1993 and  has been examined and 
treated extensively by a VA physician.  This physician, while 
acknowledging that the veteran has both active Reiter's 
syndrome and active sarcoidosis in an August 1997 statement, 
related numerous joint problems that the veteran experiences.

The physician stated that the veteran has multiple joints 
with decreased range of motion, that he could not lift 
objects weighing greater than ten pounds, that he could not 
hold his arms above his head for more than thirty seconds, 
that he could not bend without significant pain, that he 
could not stand or sit for any period of time over five 
minutes and that he could not grasp objects greater than four 
ounces.  The physician concluded by stating that all of this 
was permanent. The examiner who conducted the June 1997 VA 
examination observed that the veteran's current joint 
complaints were at least as likely as not related to the 
veteran's history of Reiter's syndrome as it was related to 
his current diagnosis of sarcoidosis.  After reviewing the 
medical record, the Board concludes that entitlement to a 
finding of permanency of a total rating is established.  
38 C.F.R. § 3.340(b).  All doubt is resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

III. Eligibility for 38 U.S.C. Chapter 35 dependents 
educational benefits

The remaining issue is that of basic eligibility for 
educational benefits for dependents under 38 U.S.C. Chapter 
35.  38 U.S.C.A. § 3501(1) defines, in pertinent part, 
persons eligible for educational assistance under this 
chapter as the spouse of, or a child of, a person who has a 
total disability permanent in nature resulting from a 
service-connected disability.  Based upon the Board's 
disposition of the veteran's claim for permanency of a total 
rating, the Board concludes that the necessary criteria for 
basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35 are met.


ORDER

As evidence of well grounded claims have not been received, 
service connection for sarcoidosis and chronic headaches is 
denied.

Entitlement to permanency of a total rating and basic 
eligibility for educational benefits for dependents under 
38 U.S.C. Chapter 35 are granted.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


